Citation Nr: 9903048	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  89-02 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for a seizure disorder, 
to include residuals of exposure to Agent Orange.  

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating decision dated in February 1985, the RO denied, in 
pertinent part, service connection for seizures and residuals 
of exposure to Agent Orange.  This matter was originally 
before the Board in June 1989, at which time it was remanded 
pending the issuance by the Department of Veterans Affairs 
(VA) of the regulations concerning benefits based on exposure 
to Agent Orange.   

In a rating decision dated November 1993, the RO denied the 
veteran's claim for service connection for PTSD.  By rating 
action in March 1994, service connection was denied for 
seizure disorder secondary to Agent Orange exposure.  The 
case was again before the Board in March 1995 and was 
remanded for additional development of the record.  The case 
is again before the Board for appellate consideration.  

The Board points out that the issue of entitlement to service 
connection for a kidney disorder was previously before it.  
However, by rating action in March 1998, the RO granted 
service connection for nonspecific urethritis.  Since this 
determination resolved the issue in his favor, and in light 
of the fact that the veteran has not expressed disagreement 
with the rating assigned for this disability, this decision 
will be limited to the issues noted on the preceding page.

The issue of entitlement to service connection for PTSD will 
be considered in the remand section below.


FINDINGS OF FACT

There is no competent medical evidence which establishes that 
the veteran has a seizure disorder related to service or to 
Agent Orange exposure.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for seizure 
disorder, to include residuals of exposure to Agent Orange.  
38 U.S.C.A. § 5107(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5107 (a), "A person who submits a claim 
for benefits under a law administered by the Secretary shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary shall assist such a claimant in 
developing the facts pertinent to the claim."  Clearly, the 
duty to assist a claimant arises only if a well-grounded 
claim has been submitted.  While it appeared that the claim 
was well grounded when this case was previously before the 
Board in March 1995, upon further review and the evolving 
case law of the United States Court of Veterans Appeals 
(Court), it must now be concluded that the claim is not well 
grounded.  The Court has defined a well-grounded claim as "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[51]07(a)".  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The Court has also held that while "the claim may not be 
conclusive, the statute provides that it must be accompanied 
by evidence."  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
In this case the evidence in support of the veteran's claim 
consists of medical reports and his statements on his own 
behalf.  As the Court has held, lay persons are not competent 
to render medical opinions and where the determinative issue 
is one of the medical causation, competent medical evidence 
is required to the effect that the claim is plausible or 
possible in order to show that the claim is well grounded.  
Espiritu v. Derwinski,     2 Vet. App. 492 (1992); Grottveit 
v. Brown, 5 Vet. App. 93 (1993).  No such evidence has been 
submitted in this case.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  

Factual background

The service medical records disclose that the veteran was 
treated on several occasions for a rash on different parts of 
his body.  On the report of medical history in conjunction 
with the separation examination in November 1967, the veteran 
denied a history of head injury, periods of unconsciousness, 
dizziness and fainting spells.   

Private medical records dated from 1970 to 1972 have been 
associated with the claims folder.  The veteran was seen in 
October 1970 and reported that he had fallen during sleep.  
He hit his leg.  It was noted that his wife stated this had 
occurred six to eight times that year.  A 
electroencephalogram was normal.  The records indicate that 
the veteran was given refills and of Dilantin between 
February and July 1971.  

The veteran was admitted to a private hospital in February 
1974.  He related a five year history of convulsions, usually 
occurring during the nighttime.  His wife described tonic 
clonic type of movements, generalized, and associated with 
some tongue biting and incontinence.  During the previous 4 
to 6 months, the veteran had noticed increasing frequency of 
these convulsive disorders.  It was also indicated that he 
had noticed some headaches the next day following the 
episodes.  An electroencephalogram was read as being within 
normal limits.  The diagnosis was nocturnal epilepsy.  

In a statement dated October 1979, a private physician 
indicated that the veteran had experienced seizures for the 
previous 10 years.  All had occurred at night and, according 
to his wife, were characterized by a grunting sensation, 
excessive salivation and stiffening of the extremities.  He 
had not had tongue biting or incontinence, but usually had a 
mild headache after these episodes.  When they first 
occurred, they were frequent, but in the last year, he had 
had only several.  He was currently taking Dilantin.  The 
veteran's wife noted that excessive fatigue or emotional 
upset might aggravate the frequency of the seizures.  The 
veteran had not had any serious head injuries or other 
serious medical illness.  A neurological examination was 
entirely unremarkable.   

The veteran was seen for an Agent Orange evaluation by the VA 
in October 1984.  He related the onset of seizures to January 
1968.  He was referred to the neurology clinic in October 
1984 and it was noted in the referral that the veteran stated 
that he had experienced headaches in service and that he 
might have bitten his tongue or mouth in his sleep.  He 
became aware of seizures about six or eight weeks after his 
separation from service in 1968.  It was indicated that he 
went to a private physician and was taking Dilantin.  The 
veteran was seen in the neurology clinic in November 1984.  
He complained of generalized tonic-clonic seizures at night 
(incontinence, tongue biting) and he also reported staring 
episodes.  He denied a history of head trauma or meningitis.  
He complained of a severe pressure headache, bifrontally, and 
occurring after the seizures.  The impression was seizure 
disorder, generalized, tonic-clonic and partial complex, with 
possible temporal lobe focus.  

The veteran was hospitalized in a VA facility in November 
1984.  A history of seizures since 1964 was noted.  The 
hospital records note that the first episode occurred while 
he was asleep and was not witnessed.  He claimed to have 
awakened after a normal night's rest with a severe headache 
and soreness in both legs.  He sought no medical advice and 
continued in his usual state of health until six weeks later 
when he described a similar incident without witnesses.  
Later, a third episode occurred while he was staying in his 
parents' house.  He related that his mother told him that he 
awoke moaning and groaning and thrashing in his bed.  He did 
not recall this, but he again had a similar headache and leg 
soreness.  This prompted him to see a private physician in 
1967 where he received a work-up for a seizure disorder, and 
he was reportedly discharged on Dilantin.  This temporarily 
controlled his episodes, but he again began having similar 
episodes.  The seizures were described as generalized, tonic-
clonic and occurred during his sleep.  They were often 
preceded by chewing movements.  The veteran had experienced 
only one generalized seizure while awake, and that was when 
he was driving several years prior to admission.  In addition 
to these generalized seizures, he had more frequent staring 
spells which came on without warning and lasted for 
approximately 10 to 15 minutes.  There were no precipitating 
factors involved with the seizures.  There were no known head 
injuries.  The diagnosis was partial complex seizures, 
sometimes with secondary generalization.   

Following a request from the VA for records reflecting 
treatment of the veteran, it was reported by the insurance 
department of a medical clinic that it had no records that 
the veteran was treated during 1968 or 1969.

VA outpatient treatment records show that the veteran was 
seen in the neurology clinic in July 1985.  He stated that he 
was hit on the right side of his head with a release bar in 
1967, and that he was unconscious for a few minutes.  
Approximately three months later, he had his first seizure. 
Since then, he had been having about two per month, all in 
his sleep, including some with daytime naps.  It was the 
examiner's opinion that the veteran had nocturnal (sleep 
activated) seizure disorder, a well-recognized variant.  In 
November 1985, he reported a history of seizures since 1964.  
The veteran was seen in October 1986 and reported a seizure 
disorder since the early 1970's.  He indicated that he had 
been on Dilantin since that time.

The veteran was seen in a VA dermatology clinic in April 1987 
and reported a fifteen to sixteen year history of dry skin, 
which was not responsive to over the counter preparations.  
It involved his entire body.  Following an examination, the 
assessments were kyphosis involving his whole body and 
hyperpigmented lesions, rule out melanoma.  A biopsy showed 
junctional nevus with dysplasia.  

In October 1987, the veteran was referred to a VA neurology 
clinic for persistent dizziness and visual blurring since a 
head injury during service.  When seen the next month in the 
neurology clinic, it was noted that seizures were diagnosed 
in 1970, but that the veteran believed he had had them at 
least since 1967.  

The veteran was again seen in a VA neurology clinic in April 
1992 and seizures, post-traumatic, 1967, were noted.  In 
January 1995, it was noted that the veteran had had seizures 
since 1968.

The veteran was afforded a VA neurological examination in May 
1995.  It was noted that the claims folder was reviewed in 
conjunction with the examination.  It was reported that the 
veteran had a history of seizures spanning many years.  The 
veteran related that one month after coming home from 
overseas, his mother found him in bed groaning and writhing 
in his sleep, and he was unable to be awakened.  Eventually, 
in 1967 or 1968, he saw a physician about the spells.  He 
continued to have the spells which occurred about every two 
to three and a half months.  The spells consisted of moaning 
and tonic-clonic activity in his bed.  They usually lasted a 
period of minutes and he had only had two seizures that had 
occurred during the daytime.  Following an examination, the 
impression was that the veteran had a seizure disorder which 
seemed most consistent with nocturnal partial complex 
seizures with secondary generalization which occurred every 
two to three and half months. 

The veteran was afforded a VA Agent Orange examination in May 
1995.  He gave a history of not being involved in handling or 
spraying Agent Orange.  There was a question as to whether he 
was not directly sprayed, but was in a recently sprayed area.  
He felt that he probably had been in a recently sprayed area 
while in service.  Another portion of the examination report 
indicates that the veteran was directly sprayed with Agent 
Orange, and the veteran felt that he probably was.  He 
estimated that his exposure would have been about thirty to 
forty times.  The veteran complained of dry skin, and itching 
of the skin, and sores on his legs, off and on secondary to 
scratching.  It was noted that the veteran described a head 
injury in service.  An examination of the skin revealed that 
the veteran had actinic keratosis of the arms and dry skin of 
the arms and legs.  The examiner concluded that the veteran 
was found to have actinic keratosis of the skin lesions.  He 
also had a known history of seizure disorder and dry skin.  

The veteran was also afforded a VA skin examination in May 
1995.  He stated that about six to 10 months after his 
discharge from service, he noticed that his skin began to get 
dry, scaly and itchy all over.  Within one month, he began to 
get reddish spots on his legs, ankles and feet, which itched 
even more intensely.  These areas, partly as the result of 
scratching, developed into sores covered with scabs.  Most 
were located on the lower anterior thighs, anterior legs, 
sides of the ankles and on the tops of the feet.  The 
treatment consisted of over the counter medications, and the 
sores healed in about three to four weeks.  The total 
episode, and subsequent episodes have lasted about six weeks, 
separated by free periods, except for continual, dry, scaly 
skin with milder itching.  The recurrences, which could last 
as long as three to four months, were somewhat more frequent 
in summer.  They were frequently associated with changes in 
weather.  He had not noticed any other factors which affect 
the rash.  An examination revealed that the sun-exposed areas 
of the lower arms, forearms and hands were hyperpigmented 
with moderate dryness and a few pinpoint hyperkeratoses.  The 
skin of the lower thighs and legs was very dry and scaly.  
There were focal areas of heavy scaling about the left knee 
and on the right pre-tibial area.  There were no ulcerations 
or cysts.  The diagnoses were solar hyperpigmentation and 
dryness of the forearms and xerosis of the legs, secondary in 
part to excessive use of soap.  

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

Where a veteran served 90 days or more during a period of war 
and seizure disorder becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.    38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998); Cosman v. Principi,  3 
Vet. App. 303, 305 (1992).

The veteran's active duty included service in Vietnam during 
the Vietnam era. 
VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
for a presumption of exposure to herbicide agents for 
veterans who served on active duty in Vietnam during the 
Vietnam era. 38 C.F.R. § 3.307(a)(6) (1998).  A herbicide 
agent is a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(i) (1998).  

The regulations also stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents. 38 C.F.R. § 3.309(e) (1998).  
The specified diseases are chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), multiple myeloma, and respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea).  Id.  

The Secretary of Veterans Affairs formally announced in the 
Federal Register, on January 4, 1994, that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam was not warranted for "any other condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted." 59 Fed. Reg. 341 (1994).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

The veteran has provided various accounts concerning the 
onset of his seizure disorder.   In this regard, the Board 
points out that, at times, the veteran has alleged that his 
first seizure began in service.  On other occasions, he has 
argued that it occurred shortly after his discharge from 
service.  He has often described experiencing headaches 
following these episodes.  Initially, the Board notes that at 
the time of his separation from service, the veteran 
specifically denied any head injury, headaches or periods of 
loss of consciousness.  This tends to refute his claim of 
having seizures while in service.  When he was seen in a VA 
outpatient treatment clinic in July 1985, the veteran 
described an incident in which he had allegedly been hit on 
the side of his head and which rendered him unconscious for a 
few minutes.  Clearly, the fact that he denied any such 
episode on discharge examination is significant.  While he 
has alleged that he was treated during service for a seizure 
disorder, the evidence reflects the fact that he first 
reported that he had fallen in October 1970 and that similar 
episodes had occurred about six or eight times that year.  
There is no support in the record for his claims that his 
seizures began during service.  Similarly, when the office of 
the physician who reportedly treated him during or right 
after service was contacted, it was indicated that there were 
no records of the veteran for the years in question, that is, 
1968 and 1969.

Thus, the initial evidence of a seizure was more than one 
year after the veteran's discharge from service.  The veteran 
has not furnished any competent medical evidence 
demonstrating that his seizures are related to service or to 
Agent Orange exposure.  In addition, the Board notes that the 
veteran has been diagnosed with a skin disability.  The Board 
concedes that he served in Vietnam and, accordingly, it is 
presumed that he was exposed to Agent Orange.  It is 
significant to point out, however, that at no time, either 
during service or thereafter, has the veteran been shown to 
suffer from prostate cancer, peripheral neuropathy, 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, cancer of the lung, 
bronchus or trachea or soft tissue sarcoma.  Simply stated, 
the veteran has not furnished any medical evidence which 
establishes that he has a disease which has been associated 
with exposure to Agent Orange.  

It is not clear whether the veteran is arguing for service 
connection based on a disease which is subject to presumptive 
service connection.  As noted above, he clearly does not have 
such a disease.  In essence, therefore, he is seeking service 
connection under the provisions of 38 C.F.R. § 3.303(d).  In 
this case, the evidence in support of the veteran's assertion 
that he has a seizure disorder or other disability related to 
Agent Orange exposure consists of his statements.  He has not 
submitted any competent medical evidence linking any 
condition to his period of service or to Agent Orange.  Since 
the veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu, 2 Vet. App. 492.  The Court has held that if the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  Thus, his lay assertions to 
the effect that he has a seizure disorder or any disease 
which is related to service or to Agent Orange exposure are 
neither competent nor probative of the issue in question.  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and, therefore, those opinions do not even serve as 
a basis for a well-grounded claim.  Accordingly, in the 
absence of any competent medical evidence showing that the 
veteran has a seizure disorder which had its onset in service 
or within one year thereafter, or that he has any disease 
associated with Agent Orange exposure, the Board finds that 
his claim for service connection is not well grounded.


ORDER

Service connection for a seizure disorder, to include 
residuals of exposure to Agent Orange is denied.


REMAND

The veteran also asserts that service connection is warranted 
for PTSD.  Following a VA psychiatric examination in May 
1995, the veteran was diagnosed with PTSD.  This was based on 
the stressors furnished by the veteran.  However, 
documentation of the alleged stressors was not furnished.  In 
conjunction with the development requested by the Board in 
the March 1995 remand, the RO contacted the United States 
Armed Services Center for the Research of Unit Records 
(formerly known as the Environmental Support group).  That 
organization responded that more specific information was 
required.  Subsequently, the RO contacted the National 
Personnel Records Center (NPRC) on a number of occasions in 
an attempt to procure any relevant records.  It appears, 
however, that the RO did not request the proper information.  
The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Veterans Appeals (Court).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Court are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).

Several decisions of the Court have affected the adjudication 
of claims for service connection for PTSD. It appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should the case be referred for 
a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner(s) 
precisely what stressor or stressors has been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether the veteran was exposed to a stressor 
during service of sufficient severity as to have resulted in 
ongoing psychiatric symptomatology.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.  Likewise, a 
diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See Caluza v. Brown, 7 Vet. 
App. 498 (1994); West v. Brown,  7 Vet. App. 70 (1994); and 
Zarycki v. Brown, 6 Vet. App. 91 (1993); 

The Board notes that since the RO last considered the issue 
currently on appeal, a pertinent case was promulgated by the 
Court that alters the analysis in connection with claims for 
service connection for PTSD.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  Significantly, the Court points out that VA 
has adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 & 4.126 
(1998).  See 61 Fed. Reg. 52695-52702 (1996).  The Court took 
judicial notice of 

the effect of the shift in diagnostic 
criteria.  The major effect is this: the 
criteria have changed from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger post-traumatic 
stress disorder, to a subjective 
standard.  The criteria now require 
exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have post-
traumatic stress disorder based on 
exposure to a stressor that would not 
necessarily have the same effect on 
"almost everyone."  The sufficiency of 
a stressor is accordingly, now a clinical 
determination for the examining mental 
health professional.

Cohen v. Brown, at 38-39 (Nebeker, Chief Judge, concurring by 
way of synopsis).  

The Court also noted that where "there has been an 
'unequivocal' diagnosis of post-traumatic stress disorder by 
mental heath professionals, the adjudicators must presume 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 39.  
The Court went on to indicate that when the RO or the Board 
believes the report is not in accord with applicable DSM 
criteria, the report must be returned for a further report.

It appears to the Board that the regulatory amendments to 
38 C.F.R. §§ 4.125 & 4.126 and the incorporation of DSM-IV, 
will have a potentially liberalizing effect in adjudicating 
claims for service connection for PTSD, particularly when an 
individual is not a combat veteran or who is not shown to 
have "engaged in combat with the enemy."  Where the law or 
regulations change while a case is pending, the version more 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  As such the Board believes that 
further development in this case is necessary.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for PTSD since 
service.  After securing any necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran and which have not 
already been associated with the claims 
folder.  

2.  The RO should contact the NPRC and 
request morning reports for the period 
from November 1966 to November 1967 from 
the 572nd Transportation Company, a unit 
apparently attached to the 196th Infantry 
Brigade.  If a review of these records 
demonstrates that the veteran was 
attached to another unit, morning reports 
from that unit should be obtained for the 
period in which he was attached to that 
unit.  In so doing, the RO should limit 
its request for morning reports solely to 
the 572nd Transportation Company and any 
other unit to which the veteran was 
attached, and not the entire Brigade.

3.  The RO must make a specific 
determination as to whether there is 
credible supporting evidence that a 
claimed in-service stressor or stressors 
actually occurred.  If the RO determines 
that the record establishes the existence 
of an in-service stressor or stressors, 
the RO must specifically identify the 
stressor(s) established by the record.  

4.  Thereafter, if the RO determines that 
there is credible supporting evidence 
that an in-service stressor or stressors 
actually occurred, the veteran should be 
accorded another examination by a 
psychiatrist to determine whether he has 
PTSD as a result of a stressor or 
stressors that have been shown to have 
actually occurred.

The RO must specify for the examiner the 
in-service stressor or stressors that it 
determines are established by the record, 
and the examiner should consider only the 
verified stressor(s) for the purpose of 
determining whether the veteran has PTSD 
as a result of a stressor in service.  If 
a diagnosis of PTSD is made, the examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  

The examination report should include a 
complete rationale for all opinions 
expressed.  Any necessary special studies 
or tests are to be accomplished.  The 
entire claims folder and a copy of this 
REMAND must be made available to and 
reviewed by the examiner in conjunction 
with the examination. 

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).






- 5 -


